Fourth Court of Appeals
                                     San Antonio, Texas
                                             July 8, 2021

                                        No. 04-20-00126-CV

                                          Gabriel CANTU,
                                             Appellant

                                                  v.

                                       C & W Ranches, Ltd.,
                                            Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 180361CVA
                            Honorable Jessica Crawford, Judge Presiding


                                           ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice (dissenting)
                 Liza A. Rodriguez, Justice

           Appellee C & W Ranches, Ltd.’s motion for rehearing is DENIED.



                                                       _________________________________
                                                       Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2021.


                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court